USCA11 Case: 21-11814     Date Filed: 01/31/2022    Page: 1 of 12




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11814
                   Non-Argument Calendar
                   ____________________

BRYAN DURHAM,
                                              Plaintiff-Appellant,
versus
LG CHEM, LTD.,


                                            Defendant-Appellee.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
             D.C. Docket No. 1:20-cv-02737-SDG
                   ____________________
USCA11 Case: 21-11814    Date Filed: 01/31/2022    Page: 2 of 12




2                   Opinion of the Court                21-11814

                  ____________________

                        No. 21-11817
                  Non-Argument Calendar
                  ____________________

DEVIN TODD,
                                             Plaintiff-Appellant,
versus
LG CHEM, LTD.,


                                           Defendant-Appellee,


LG CHEM AMERICA, INC.,


                                                     Defendant.


                  ____________________

         Appeal from the United States District Court
            for the Northern District of Georgia
            D.C. Docket No. 1:20-cv-02738-SDG
                  ____________________
USCA11 Case: 21-11814      Date Filed: 01/31/2022    Page: 3 of 12




21-11814              Opinion of the Court                       3



                    ____________________

                          No. 21-11821
                    Non-Argument Calendar
                    ____________________

DOUG NEWELL,
                                               Plaintiff-Appellant,
versus
LG CHEM, LTD.,


                                             Defendant-Appellee,


LG CHEMAMERICA, INC.


                                                       Defendant.


                    ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
              D.C. Docket No. 1:20-cv-02631-SDG
                    ____________________
USCA11 Case: 21-11814    Date Filed: 01/31/2022    Page: 4 of 12




4                   Opinion of the Court                21-11814

                  ____________________

                        No. 21-11826
                  Non-Argument Calendar
                  ____________________

RICHARD JOHNSON,
                                             Plaintiff-Appellant,
versus
LG CHEM, LTD.,


                                           Defendant-Appellee,


LG CHEM AMERICA, INC.,


                                                     Defendant.


                  ____________________

         Appeal from the United States District Court
            for the Northern District of Georgia
            D.C. Docket No. 1:20-cv-03230-SDG
                  ____________________
USCA11 Case: 21-11814      Date Filed: 01/31/2022    Page: 5 of 12




21-11814              Opinion of the Court                       5

                    ____________________

                          No. 21-11828
                    Non-Argument Calendar
                    ____________________

DAKOTA NORTON,
                                               Plaintiff-Appellant,
versus
LG CHEM, LTD.,


                                             Defendant-Appellee,


LG CHEM AMERICA, INC.,


                                                       Defendant.


                    ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
              D.C. Docket No. 1:20-cv-02263-SDG
                    ____________________
USCA11 Case: 21-11814         Date Filed: 01/31/2022      Page: 6 of 12




6                       Opinion of the Court                   21-11814

Before LUCK, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
        The sole issue in these consolidated appeals is whether the
district court lacked personal jurisdiction over LG Chem, a Korean
company that all concede would not be subject to personal juris-
diction in any Georgia state court. Because no federal statute estab-
lished personal jurisdiction over LG Chem, we affirm the district
court’s dismissal of the plaintiffs’ complaints.
                                I.

       The plaintiffs are residents of Missouri, Ohio, Arizona, and
Pennsylvania that purchased LG lithium-ion 18650 batteries from
electronic-cigarette retailers in those states. Each plaintiff was in-
jured when the battery exploded. They separately brought actions
against LG Chem, a Korean company, and LG Chem America, Inc.,
its wholly owned, Atlanta-based subsidiary, in the Northern Dis-
trict of Georgia. Each plaintiff sought damages for violations of
Georgia products-liability law.
        LG Chem moved to dismiss the plaintiffs’ claims due to lack
of personal jurisdiction. The plaintiffs later voluntarily dismissed
LG Chem America as a party for reasons not relevant here. Then,
recognizing that the district court had recently granted LG Chem’s
motion to dismiss in two identical cases, the plaintiffs conceded
that personal jurisdiction over LG Chem was lacking in Georgia. In
fact, the plaintiffs suggested that the district court should transfer
each case to the plaintiffs’ home district. But if the district court was
USCA11 Case: 21-11814        Date Filed: 01/31/2022      Page: 7 of 12




21-11814                Opinion of the Court                         7

inclined to reconsider its jurisdictional analysis, the plaintiffs of-
fered a new theory—they suggested that the district court’s juris-
diction over foreign parties was broader than that of a Georgia
court. Instead of focusing on LG Chem’s contacts with Georgia,
the plaintiffs asked the district court to assert personal jurisdiction
over LG Chem based on its contacts with the United States as a
whole. The district court denied the plaintiffs’ motion to transfer
and dismissed their claims, concluding that personal jurisdiction
was lacking under Georgia’s long-arm statute, O.C.G.A. § 9-10-91.
These appeals followed.
                               II.

       We review de novo a district court’s decision to dismiss a
complaint for lack of personal jurisdiction. Waite v. All Acquisition
Corp., 901 F.3d 1307, 1312 (11th Cir. 2018) (citing Carmouche v.
Tamborlee Mgmt., Inc., 789 F.3d 1201, 1203 (11th Cir. 2015)).
When a party makes only a passing reference or fails to offer argu-
ment on an issue, the issue is abandoned. Lapaix v. U.S. Att’y Gen.,
605 F.3d 1138, 1145 (11th Cir. 2010); Sepulveda v. U.S. Att’y Gen.,
401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
                               III.

       As an initial matter, the plaintiffs have abandoned any chal-
lenge to the district court’s denial of their motion to transfer. Alt-
hough the plaintiffs mention the motion in the background sec-
tions of their opening brief, they offer no argument relevant to that
USCA11 Case: 21-11814        Date Filed: 01/31/2022      Page: 8 of 12




8                       Opinion of the Court                 21-11814

issue. For that reason, we do not address whether the district court
properly denied the plaintiffs’ motion to transfer.
       On the personal jurisdiction issue, the plaintiffs contend that
the district court improperly focused on LG Chem’s contacts with
Georgia, rather than its contacts with the United States as a whole.
In their view, personal jurisdiction over a foreign corporation not
subject to jurisdiction in any state nonetheless exists in any federal
court so long as the action arises out of the corporation’s “system-
atic and continuous business in the United States.” This is so, the
plaintiffs argue, because a federal court’s power over parties is lim-
ited by the Fifth rather than the Fourteenth Amendment’s Due
Process guarantee.
       Personal jurisdiction starts with service of process. See U.S.
S.E.C. v. Carrillo, 115 F.3d 1540, 1543 (11th Cir. 1997). Under Rule
4(k)(1) of the Federal Rules of Civil Procedure, service of process
“establishes personal jurisdiction” over a party if, for example, the
person is subject to the long-arm statute of the state in which the
court sits or if service is authorized by federal statute. FED. R. CIV.
P. 4(k)(1)(A), (C). Under Rule 4(k)(2), service of process can estab-
lish personal jurisdiction over a defendant that “is not subject to
jurisdiction in any state[],” but only “[f]or a claim that arises under
federal law.” Id. at 4(k)(2). Service under this latter provision “does
not establish personal jurisdiction if the only claims are those aris-
ing under state law[,] . . . even though there might be diversity or
alienage subject matter jurisdiction as to such claims.” Advisory
Committee Notes to the 1993 Amendments to Rule 4.
USCA11 Case: 21-11814        Date Filed: 01/31/2022     Page: 9 of 12




21-11814               Opinion of the Court                         9

         Even when a party is properly served, a court’s exercise of
personal jurisdiction must also comport with due process. The fun-
damental constitutional question is whether the party has sufficient
contacts with the forum “such that the maintenance of the suit
does not offend traditional notions of fair play and substantial jus-
tice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quo-
tation omitted). When personal jurisdiction is premised on the fo-
rum state’s long-arm statute, the relevant due process concerns
emanate from the Fourteenth Amendment, and courts consider
the party’s contacts with the forum state. See Diamond Crystal
Brands, Inc. v. Food Movers Int’l, Inc., 593 F.3d 1249, 1257–58 (11th
Cir. 2010). But where personal jurisdiction is established under fed-
eral law, the Fifth Amendment contains the relevant Due Process
Clause, and we “generally . . . deem[] the applicable forum for min-
imum contacts purposes to be the United States.” Carrillo, 115 F.3d
at 1543; see also CHARLES ALAN WRIGHT & ARTHUR R. MILLER,
FEDERAL PRACTICE AND PROCEDURE § 1068.1 (4th ed. 2021) (noting
that “courts faced with a case in which a federal statute authorized
nationwide or worldwide service generally gravitated towards the
. . . national contacts standard”).
       Here, the district court correctly held that LG Chem’s lack
of contacts with Georgia meant that it lacked personal jurisdiction.
LG Chem was served under Rule 4(k)(1)(A), as “being subject to
the jurisdiction of a court of general jurisdiction in the state where
the district court is located.” And “[f]or constitutional purposes, a
federal court proceeding under Rule 4(k)(1)(A) must assess the
USCA11 Case: 21-11814         Date Filed: 01/31/2022      Page: 10 of 12




10                       Opinion of the Court                   21-11814

defendant’s contacts with the forum state (rather than with the
United States as a whole).” WRIGHT & MILLER, § 1069.
        Neither Rule 4(k)(1)(C) nor Rule 4(k)(2) applies. LG Chem
was not served pursuant to a federal statute that authorizes nation-
wide service of process. See Carrillo, 115 F.3d at 1543 (“Where pro-
cess is served pursuant to a federal statute authorizing nationwide
or worldwide service, . . . the relevant forum [is] the entire United
States . . . .”); FED. R. CIV. P. 4(k)(1)(C). Instead, it was served under
the Hague Convention on the Service Abroad of Judicial and Ex-
trajudicial Documents, 20 U.S.T. 361 (Nov. 15, 1965). See FED. R.
CIV. P. 4(f)(1). But the Convention does not authorize nationwide
service—it is merely a mechanism for serving parties outside the
United States in partnering countries. See generally Volkswagen-
werk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 698 (1988). Ac-
cordingly, the Hague Convention does not give a district court per-
sonal jurisdiction over a party notwithstanding its lack of contacts
with the forum state. See DeJames v. Magnificence Carriers, Inc.,
654 F.2d 280, 288 (3d Cir. 1981); see also Sloss Indus. Corp. v.
Eurisol, 488 F.3d 922, 925, 934 (11th Cir. 2007) (weighing the for-
eign defendant’s contacts with the forum state where service was
accomplished via the Hague Convention).
        Moreover, the plaintiffs are not asserting claims against LG
Chem that arise under federal law. See FED. R. CIV. P. 4(k)(2). The
district court had diversity jurisdiction over the plaintiffs’ claims,
all of which arose under Georgia law. See 28 U.S.C. § 1332(a). Thus,
USCA11 Case: 21-11814        Date Filed: 01/31/2022     Page: 11 of 12




21-11814                Opinion of the Court                        11

even assuming LG Chem cannot be sued in any other state, Rule
4(k)(2) would not apply.
        The plaintiffs suggest that “hints” in decisions of the Su-
preme Court point toward a different conclusion. They note that
twice the Supreme Court has chosen not to answer whether a fed-
eral court “could, consistent with the Due Process Clause of the
Fifth Amendment,” exercise personal jurisdiction “over alien de-
fendants based on the aggregate of national contacts, rather than
on the contacts between the defendant and the State in which the
federal court sits.” Asahi Metal Indus. Co. v. Superior Ct. of Cal.,
Solano Cnty., 480 U.S. 102, 113 n.* (1987) (plurality opinion); Omni
Cap. Int’l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 102 n.5 (1987).
And they point out that the Supreme Court has “le[ft] open the
question whether the Fifth Amendment imposes the same re-
strictions on the exercise of personal jurisdiction by a federal court”
as the Fourteenth Amendment imposes on state courts. Bristol-My-
ers Squibb Co. v. Superior Ct. of Cal., San Francisco Cnty., 582 U.S.
__,137 S. Ct. 1773, 1784 (2017).
        These unresolved questions are irrelevant to this appeal. It
is true that the Supreme Court has been careful not to conflate the
due process requirements of the Fifth and Fourteenth Amend-
ments. But, here, there is no question that the relevant amendment
is the Fourteenth and the relevant forum is Georgia. Thus, we have
no occasion to consider whether an analysis under the Fifth
Amendment would lead to a different result.
USCA11 Case: 21-11814   Date Filed: 01/31/2022   Page: 12 of 12




12                 Opinion of the Court              21-11814

                          IV.

      AFFIRMED.